

117 S1571 IS: Servicemember Parental Leave Equity Act
U.S. Senate
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1571IN THE SENATE OF THE UNITED STATESMay 11, 2021Ms. Duckworth (for herself, Mr. Durbin, Mr. Van Hollen, Mrs. Murray, Ms. Hirono, Mr. Blumenthal, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to expand parental leave for members of the Armed Forces, to reduce the service commitment required for participation in the career intermission program of a military department, and for other purposes.1.Short titleThis Act may be cited as the Servicemember Parental Leave Equity Act.2.Expansion of parental leave for members of the Armed Forces(a)ExpansionSection 701 of title 10, United States Code, is amended—(1)in subsection (i)—(A)in paragraph (1)—(i)in subparagraph (A), by striking twelve weeks and inserting 18 weeks;(ii)in subparagraph (B), by striking six weeks and inserting 12 weeks; and(iii)by adding at the end the following new subparagraph:(C)Under the regulations prescribed for purposes of this subsection, a member of the armed forces described in paragraph (2) who is the primary caregiver in the case of a long-term placement of a foster child is allowed up to 12 weeks of total leave to be used in connection with such placement, subject to limits as determined by the Secretary regarding—(i)the total number of times that a member of the armed forces may use leave under this section with respect to the placement of a foster child; and(ii)the frequency with which a member of the armed forces may use leave under this section with respect to the placement of a foster child.; (B)in paragraph (5), by striking birth or adoption and inserting birth, adoption, or foster child placement; and(C)in paragraph (6)(A), by striking birth or adoption and inserting birth, adoption, or foster child placement;(2)in subsection (j)—(A)in paragraph (1), by striking 21 days and inserting 12 weeks;(B)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively;(C)by inserting after paragraph (1) the following new paragraph:(2)Under the regulations prescribed for purposes of this subsection, a member of the armed forces described in subsection (i)(2) who is the secondary caregiver in the case of a long-term placement of a foster child is allowed up to 12 weeks of total leave to be used in connection with such placement, subject to limits as determined by the Secretary regarding—(A)the total number of times that a member of the armed forces may use leave under this section with respect to the placement of a foster child; and(B)the frequency with which a member of the armed forces may use leave under this section with respect to the placement of a foster child.;(D)in paragraph (4), as redesignated, by striking only in one increment in connection with such birth or adoption and inserting in more than one increment in connection with such birth, adoption, or foster child placement in accordance with regulations prescribed by the Secretary of Defense; and(E)by adding at the end the following new paragraph (6):(6)Under regulations prescribed for purposes of this subsection, the Secretary shall provide a member of the armed forces described in subsection (i)(2), who would have been a secondary caregiver but for a miscarriage, stillbirth, or infant death, with leave—(A)in addition to leave under subsection (a); and(B)not to exceed the amount of leave under paragraph (1).;(3)in subsection (l), by inserting , ordered to temporary duty overnight travel, or ordered to participate in physically demanding field training exercises, before during; and(4)by adding at the end the following new subsection (m):(m)A member of the armed forces who gives birth while on active duty may be required to meet body composition standards or pass a physical fitness test during the period of 12 months beginning on the date of such birth only with the approval of a health care provider employed at a military medical treatment facility and—(1)at the election of such member; or(2)in the interest of national security, as determined by the Secretary of Defense..(b)Regulations; guidance and policies(1)RegulationsThe Secretary of Defense shall prescribe regulations—(A)for leave under subsection (i)(1)(C) and subsection (j)(2) of section 701 of title 10, United States Code, as amended by subsection (a), not later than one year after the date of the enactment of this Act;(B)that establish leave, consistent across the Armed Forces, under subsection (j)(6) of such section not later than one year after the date of the enactment of this Act; and(C)that establish convalescent leave, consistent across the Armed Forces, under subsection (i)(1) of such section not later than 180 days after the date of the enactment of this Act.(2)Guidance and policiesEach Secretary of a military department shall prescribe—(A)policies to establish the maximum amount of leave under subsection (i)(1) of section 701 of title 10, United States Code, as amended by subsection (a), not later than one year after the date of the enactment of this Act;(B)policies to implement leave under subsection (i)(5) or (j)(4) of such section not later than 180 days after the date of the enactment of this Act;(C)policies to implement not less than 21 days of leave pursuant to regulations prescribed under paragraphs (1) and (2) of subsection (j) of such section not later than one year after the date of the enactment of this Act; and(D)policies to implement the maximum amount of leave pursuant to regulations prescribed under paragraphs (1) and (2) of subsection (j) of such section not later than five years after the date of the enactment of this Act.(c)ReportingNot later than January 1, 2023, and annually thereafter, each Secretary of a military department shall submit to the Committees on Armed Services of the Senate and House of Representatives a report including the following:(1)A description of the use, during the preceding fiscal year, of leave under subsections (i) and (j) of section 701 of title 10, United States Code, as amended by subsection (a), disaggregated by births, adoptions, and foster placements, including—(A)the number of members in each Armed Force under the jurisdiction of the Secretary who became primary caregivers;(B)the number of members in each Armed Force under the jurisdiction of the Secretary who became secondary caregivers;(C)the number of primary caregivers who used primary caregiver leave;(D)the number of secondary caregivers who used secondary caregiver leave;(E)the number of primary caregivers who used the maximum amount of primary caregiver leave;(F)the number of secondary caregivers who used the maximum amount of secondary caregiver leave;(G)the number of primary caregivers who utilized primary caregiver leave in multiple increments;(H)the number of secondary caregivers who utilized primary caregiver leave in multiple increments;(I)the median duration of primary caregiver leave used by primary caregivers;(J)the median duration of secondary caregiver leave used by secondary caregivers; and(K)other information the Secretary determines appropriate.(2)An analysis of the effect of leave described in paragraph (1) on—(A)readiness; and(B)retention.(3)A description of any actions taken by the Secretary to mitigate negative effects described in paragraph (2).(4)The number of members deployed under each paragraph of subsection (l) of section 701 of title 10, United States Code, as amended by subsection (a).3.Reduction in service commitment required for participation in career intermission program of a military departmentSection 710(c)(3) of title 10, United States Code, is amended by striking two months and inserting one month.